     Case 3:20-cv-00349-MMD-CLB Document 4 Filed 07/17/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JOE ELTON MOSLEY, LLC.,                            Case No. 3:20-cv-00349-MMD-CLB

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      CITY OF RENO,                                           CARLA L. BALDWIN
9
                                  Defendant.
10

11          Plaintiff Joe Elton Mosley, LLC brings this case pursuant to 42 U.S.C. § 1983,

12   naming only the City of Reno as a Defendant. Before the Court is the Report and

13   Recommendation (“R&R”) of United States Magistrate Judge Carla L. Baldwin concerning

14   Plaintiff’s application to proceed in forma pauperis (“IFP Application”) (ECF No. 1), and

15   pro se civil rights complaint (“Complaint”) (ECF No. 1-1). (ECF No. 3.) Plaintiff had until

16   July 14, 2020, to file an objection to the R&R but has not done so. The Court will accept

17   and adopt the R&R in full.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

21   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

22   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

23   2003) (“De novo review of the magistrate judges’ findings and recommendations is

24   required if, but only if, one or both parties file objections to the findings and

25   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

26   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

27   face of the record in order to accept the recommendation”).

28   ///
     Case 3:20-cv-00349-MMD-CLB Document 4 Filed 07/17/20 Page 2 of 2


1           Because there is no objection, the Court does not conduct de novo review and is

2    satisfied that there is no clear error. Judge Baldwin recommends that Plaintiff’s Complaint

3    be dismissed with prejudice because the lawsuit is utterly deficient—suffering from several

4    defects—and permitting amendment would be futile. (ECF No. 3 at 3–4.) Among other

5    things, Judge Baldwin found the following. First, Plaintiff makes no allegations against the

6    City, which, as noted, is the only named Defendant. (Id. at 4.) Second, the Complaint

7    wholly fails to meet the pleading standards under Federal Rule of Civil Procedure 8(a)(2).

8    (Id.) Third, Plaintiff was not found to be a registered entity and, even if it was entitled to

9    bring suit, is being purportedly and improperly represented by non-attorney Joe Elton

10   Mosley. (Id.) Upon reviewing the Complaint, the Court agrees with Judge Baldwin’s

11   recommendation of dismissal with prejudice and will therefore accept the R&R in full.

12          It is therefore ordered, adjudged, and decreed that the Report and

13   Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 3) is accepted and

14   adopted in its entirety.

15          It is further order that the IFP Application (ECF No. 1) is granted.

16          It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

17          It is further ordered that the Complaint is dismissed with prejudice and without leave

18   to amend.

19          It is further ordered that the Clerk enter judgment accordingly and close this case.

20          DATED THIS 17th day of July 2020.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                   2
